DETAILED ACTION
In the Preliminary amendment filed on 03/10/2020, claims 1-6 are canceled. Claims 7-15 are newly added. Claims 7-15 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/874,411, filed on 05/22/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 and 04/26/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. In this case, the claimed subject matter is directed to a method of producing a molded article but the process steps are not included in the abstract. 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the phrase “includes a base resin 1 and a fibrous filler 2” should read as “includes a base resin and a fibrous filler”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the phrase “crazing defects” have been used throughout the specification which appears to be a typographical error. However, the phrase “cracking defects” should be used instead. 
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities: the phrase “a titanate coupling agent;,” should read as “a titanate coupling agent;”.  Appropriate correction is required.
Claim Interpretation
Claim 8 recites the limitation “wherein the melting and the kneading are carried out as a full dry process”. The Examiner is interpreting the limitation as the melting and the kneading process does not involve adding any liquid into the process which is consistent with applicant’s interpretation on [0062] of the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15, under the broadest reasonable interpretation recites the limitation “wherein the fibrous filler is carbonized in a specific ratio”. The claim contains subject matter which is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. At most, the specification discloses incorporating natural fibers as a fibrous filler, glass fibers, and carbon fibers into resin of general-purpose plastics to improves the mechanical strength of the general-purpose plastics ([0005]). However, the Examiner submits that the Applicant has not sufficiently disclosed how the fibrous filler are carbonized such that one of ordinary skill would understand, based on the specification, as to how the carbonization was taken place with the fibrous filler and where is the process taken place. For the purpose of compact prosecution, the Examiner is interpreting the claim as any burning or heating taken place during the melting process will initiate carbonization. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "base resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 further recites the limitation “plate-like test pieces”. The metes and bounds of the term “plate-like” are unclear and the specification does not provide clear definition which renders the claim as indefinite.
Claim 14 recites the limitation “a specific ratio”. The metes and bounds of the term “specific ratio” are unclear which renders the claim as indefinite. 
Claims 8-15 are rejected by virtue of depending on an indefinite claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0065975 (“Sain et al” hereinafter Sain) in view of US4,552,805 (“Fish et al” hereinafter Fish) and US 2015/0105499(“Yano et al” hereinafter Yano).
Regarding Claim 7, Sain teaches a method for producing a molded article of a composite resin containing fibers (abstract and [0031]), the composite resin containing a fibrous filler in base resin ([0032], lignocellulosic fibres), 
wherein the fibrous filler is natural fibers of cellulose ([0035]), 
the method (abstract and [0031]) comprising: 
charging the base resin and the fibrous filler into a melt-kneading device ([0032], lignocellulosic fibres in a thermoplastic matrix are mechanically mix in a high shear mixer at a temperature that is greater than the melt temperature of the thermoplastic and less than the decomposition temperature of the lignocellulosic fibres), 
melting the base resin and kneading the molten base resin and the fibrous filler in the melt-kneading device ([0032], lignocellulosic fibres in a thermoplastic matrix are mechanically mix in a thermokinetic high shear mixer at a temperature that is greater than the melt temperature of the thermoplastic and less than the decomposition temperature of the lignocellulosic fibres), thereby fibrillating only the ends of the fibrous filler, 
discharging the obtained composite resin from the melt-kneading device and forming the discharged composite resin into a pellet shape ([0075], the fibre/thermoplastic composite are formed in the shape of granulates or pellets), and 
producing the molded article of the composite resin by molding the pellets ([0075], the granulates or pellets of the fibre-thermoplastic composite is used to make molded composite products).
Sain does not explicitly teach the fibrous filler has a fibrillated part on each end of the fibrous filler in a fiber length direction.
However, Fish teaches fibrous filler has a fibrillated part on each end of the fibrous filler in a fiber length direction (abstract). Furthermore, Fish teaches that the fibrillation overcomes problems with such as strength and stiffness of the composite (col. 1, lines 33-39 and col. 2, lines 39-42). Fish specifically teaches that the combination of unfibrillated portions which results in fibers alignment in the composite and fibrillated portions results in superior composite properties (col. 1, lines 33-39 and col. 2, lines 37-42).
Sain and Fish are considered to be analogues to the claimed invention because both are in the same field of a method of producing a lignocellulosic fibre/thermoplastic composite. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the composite as disclosed by Sain to incorporate a fibrillated part on each end of the fibrous filler to improved mechanical properties imparted by the fiber due to the fibrillated ends as disclosed by Fish (col. 1, lines 33-39 and col. 2, lines 39-42). 
Sain does not explicitly teach the composite resin has a modulus of elasticity whose numeric value is higher than that of the modulus of elasticity of the base resin.
However, Yano teaches the composite resin has a modulus of elasticity whose numeric value is higher than that of the modulus of elasticity of the base resin ([0078], the quantity of fibers in the resin composition will result in increased modulus of elasticity for the resin which implies that the base resin has a lower modulus of elasticity as compared to a composite containing both a resin and the fibers). 
Sain and Yano are considered to be analogues to the claimed invention because both are in the same field of a method of producing a resin composition having micro-fibrillated plant fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of fibers in the composite of Sain in order to improve the elastic modulus of the composite. Furthermore, one of ordinary skill in the art would have found it obvious to optimize the modulus of elasticity of the composite in order to improve the mechanical properties thereof for improved durability as taught by Yano ([0078]).
Sain does not explicitly teach the composite resin exhibits physical characteristics satisfying: Ho x 0.4 ≤ H ≤ Ho and So x 0.4 ≤ S ≤ So with respect to the height impact test and the Charpy impact strength. 
However, it is the goal of both Sain and Fish to provide a composite material having high impact strength. It would therefore have been obvious to one of ordinary skill in the art to optimize the impact strengths of the fiber reinforced composites by adjusting, for example, the amount of fibers relative to the polymer content as well as by fibrillating the ends of the fibers as suggested by Fish et al. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II).
Regarding Claim 8, the modified Sain teaches the method according to claim 7, wherein the melting and the kneading are carried out as a full dry process (Sain, [0051], the moisture content of the fibres is preferably less than 2% by weight which implies no additional moisture/liquid are added during the process of producing high performing moldable and recyclable lignocellulosic fibre filled thermoplastic compositions).
Regarding Claim 9, the modified Sain teaches the method according to claim 7, further comprising charging a dispersant together with the base resin and the fibrous filler into the melt-kneading device (Sain, [0066], surface active agents such as maleic anhydride grafted polyolefins might be included to assist with dispersing the cellulosic fibres and [0074]).
Regarding Claim 10, the modified Sain teaches the method according to claim 9, wherein the dispersant is at least one selected from the group consisting of a titanate coupling agent; a silane coupling agent; modified polyolefin prepared by grafting of unsaturated carboxylic acid, maleic acid, or maleic anhydride (Sain, [0066], surface active agents such as maleic anhydride grafted polyolefins); fatty acid; a fatty acid metal salt; and fatty ester.
Regarding Claim 11, the modified Sain teaches the method according to claim 9, wherein the content of the dispersant is 0.01 to 20 mass% (Sain, [0066], surface active agent is present in an amount greater than 2% by weight and less than 15% by weight).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 12, the modified Sain teaches the method according to claim 7, wherein the content of the fibrous filler is 1 to 80 mass% (Sain, [0051], the fibre/thermoplastic composite comprise of less than or equal to 60% by weight cellulosic fibres).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 13, the modified Sain teaches the method according to claim 7, wherein the fibrous filler has a median fiber diameter of 0.1 to 2 µm on the fibrillated part (Sain, Figure 6 and [0046], the microfibre development with diameter less than 10 micron during the course of defibrillation), and the fibrous filler has a median fiber diameter of 5 to 30 µm on the non-fibrillated part ([0062], the average diameter of natural fibre ranging between 0.005 mm to about 0.070 mm before defibrillation).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 14, the modified Sain teaches the method according to claim 7, wherein the fibrous filler is carbonized in a specific ratio (Sain, [0053], the fibres are heated to various temperature which will result in different ratio of carbonization based on the composition and the temperature).
Regarding Claim 15, the modified Sain teaches the method according to claim 7, wherein the base resin is an olefin resin (Sain, [0033], thermoplastic matrix material suitable for use include polyolefin).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754